DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-57 are pending. Claims 1-6, 17-20, 22-23, 25-31, 33-34, 36-40, 42-46, 48-51 and 53 are being examined on the merits. Claims 7-16, 21, 24, 32, 35, 41, 47 and 52 are withdrawn as being drawn to a non-elected species. Claims 54-57 are withdrawn as being drawn to a non-elected invention.

Response to Restriction Requirement
The Response to Restriction Requirement filed February 24, 2021, and the Amendment and Response to Notice filed July 19, 2021, have been entered.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-53) in the reply filed on July 19, 2021 is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement “set forth … the same classification … for Groups I and II” and didn’t “indicate any specific ‘field of search’ that is allegedly different” (Remarks, p. 10). This is not found persuasive. The Group I claims are directed to a method to detect a nucleic acid in a sample comprising a number of steps. The Group II claims are directed to a system comprising an antibiotic and nucleic acid detection reagents. Group II additionally recites the intended use of the system in the method of claim 1. However, the statement of intended use, and consequently the method steps of 
Claims 54-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 19, 2021.
The requirement is still deemed proper and is therefore made FINAL.
The Restriction Requirement mailed October 22, 2020 included an Election of Species requirement for groups (a.), (b.), (c.) and (d.). Applicant’s elections of (a.) detecting in the presence of a lysis treatment following separation of microorganism from nucleic acid, (b.) RNA and RNA-seq, (c.) up to 30 minutes, and (d.) beta-lactam and microorganisms of the family Enterobacteriaceae are acknowledged. 
Regarding the requirement for election of Group (a.), the search for the elected species, “pre-lysis separation” identified art relevant to the non-elected species, “pre-lysis mechanical separation”, as well. 
Therefore, the Election of Species requirement as between the two “in [the] presence of 
a lysis treatment” embodiments of Group (a.) is WITHDRAWN. 

treatment” and the two “in [the] presence of a lysis treatment” embodiments of Group (a.) is still deemed proper and is therefore made FINAL.
	Regarding the requirement for election of Group (c.), the search for the elected species, “up to 30 minutes” identified art relevant to the non-elected species, “up to 90 minutes”, “up to 45 minutes” and “up to 15 minutes”, as well. 
	Therefore, the Election of Species requirement as between the “up to 90 minutes”, “up to 45 minutes”, “up to 30 minutes”, and “up to 15 minutes” embodiments of Group (c.) is WITHDRAWN.
	However, the Election of Species requirement as between the “up to 5 minutes” and the “up to [15/30/45/90] minutes” embodiments of Group (c.) is still deemed proper and is therefore made FINAL.
	Regarding the requirement for election of Group (d.), the search for the elected species, “beta-lactam” identified art relevant to the non-elected species, “carbapenem”, as well.
	Therefore, the Election of Species requirement as between “beta-lactam” and “carbapenem” embodiments of Group (d.) is WITHDRAWN.
	However, the Election of Species requirement as between beta-lactam/carbapenem, and the microorganism embodiments of Group (d.) is still deemed proper and is therefore made FINAL.
Claims 7-16, 21, 24, 32, 35, 41, 47 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Since Applicant did not distinctly and specifically point out supposed 
The Election of Species requirement as to Group (b.) is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The Information Disclosure Statements submitted June 13, 2019, March 3, 2020, February 24, 2021, July 20, 2021 and August 25, 2021 have been considered.

Specification
The Substitute Specification submitted February 27, 2019 has been entered.
The disclosure is objected to because of the following informality: the paragraph numbering is incorrect. Specifically, in the substitute specification submitted February 27, 2019, on p. 1, the paragraph numbering begins with paras. 1 and 2, and then restarts again at para. 1.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Specifically, the specification contains embedded hyperlinks, at least, at paras. 73, 116 (2 instances), 723 (2 instances) and 725.
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes.
Specific deficiency: The incorporation-by-reference paragraph is missing.
Appropriate correction is required.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: regarding the three “detecting performed” clauses, the limitation “in absence” should be “in the absence”, and each of the two “in presence” limitations should be “in the presence”. Also, regarding claim 4, “in absence” appears twice in the first “detecting” clause, and “in presence” appears twice in each of the second and third “detecting clauses”.
Claims 2, 33 and 36 are each objected to because of the following informality: a comma should be added after “method of claim [X]”.
Claim 4 is objected to because of the following informalities: the limitation “in the control sample performed to provide” in l. 1 of the second “detecting clause” should be “in the control sample is performed to provide”. In addition, the limitation “method of claims 3” in l. 1 of the preamble should be method of claim 3”.
any of claim 3” should be “method of claim 3”.
Claims 17-18 and 28-29 are objected to because of the following informality: as with claims 1 and 4 above, “in presence” in l. 1 of each claim should be “in the presence”.
Claims 20 and 31 are objected to because of the following informality: each claim is missing a conjunction before the second “wherein” clause in l. 2. That is, the limitation “20 minutes or less, wherein the nucleic acid concentration” could be corrected to “20 minutes or less, and wherein the nucleic acid concentration”.
Claim 48 is objected to because of the following informality: the word “and” after 
“microorganism” in l. 2 should be removed.
	Claims 1-4, 17-18, 26-29 and 37-39 are objected to because of the following informality: each instance of “antibiotic treated” should be hyphenated.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 17-20, 22-23, 25-31, 33-34, 36-40, 42-46, 48-51 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 


Indefiniteness Rejections
Claim 1 recites the limitation “nucleic acid” five times in the elected embodiment (i.e. 
once in the preamble, once in the “quantitatively detecting” clause, once in each of the “in presence” clause, and once in the “to obtain” clause”). It is not clear if the meaning of “nucleic acid” is intended to be the same in each of these recitations.
	The specification teaches a sample including a microorganism. Initially, the nucleic acid is contained within the intact microorganism, and is thus “inaccessible”, in that it is not exposed to the extracellular volume of the sample. The sample is then incubated with an antibiotic. If the microorganism is susceptible to the antibiotic, the microorganism’s membranes are disrupted/ lysed and the nucleic acids become “accessible”, in that they are exposed to the extracellular space. In contrast, if the microorganism is not susceptible to the antibiotic, the microorganism’s membranes remain intact, and the nucleic acids remain “inaccessible”. 
	Presumably, claim 1 is intended to be directed generally to these methods. However, as written, claim 1 is not directed to either of these embodiments. That is, in the “susceptible” embodiment, all of the nucleic acids would be rendered “accessible” subsequent to the antibiotic treatment, and would then be removed from the sample in the pre-lysis separation step. Thus, there would be nothing to detect in the “quantitatively detecting” step. In contrast, 
	In addition to these two embodiments, a third embodiment is possible in which the sample has a mixture of “susceptible” and “not susceptible” microorganisms. In this embodiment, the pre-lysis separation presumably removes the “accessible” nucleic acids, leaving the “inaccessible” nucleic acids in the sample, which is then lysed. However, in this embodiment it is not clear what is detected. That is, claim 1 recites both “detecting … a nucleic acid of the microorganism” (in the “quantitatively detecting” clause) and “a detected antibiotic treated nucleic acid concentration value of the microorganism”. The former limitation suggests that only one (“detecting … a [i.e., one] nucleic acid”) nucleic acid is detected, while the latter suggests that the total concentration of all of the nucleic acids (the “treated nucleic acid concentration … of the microorganism”) is detected. In addition, since both “accessible” and “inaccessible” nucleic acids in the sample are treated with antibiotics, it is not clear if the detecting refers only to the “inaccessible” nucleic acids (which are later released into solution by lysing), or both the “inaccessible” nucleic acids and the “accessible” nucleic acids (to the extent that any “accessible” nucleic acids remain after the pre-lysis separation step). In other words, it is not clear if only nucleic acids from “not susceptible” microorganisms are being detected, or if nucleic acids from “susceptible” microorganisms are additionally being detected, as “antibiotic treated … microorganism” seems to refer to both “susceptible” and “not susceptible” microorganisms.

	Since the ordinary artisan would not be able to determine the metes and bounds of the limitations, the claim is indefinite. 

	Claim 4 similarly recites multiple instances of “nucleic acid” in the elected embodiment. This language is indefinite for the same reason it is indefinite in claim 1.

	The Office suggests amending, at least, claims 1 and 4 to clarify which nucleic acids (i.e., “accessible” vs. “inaccessible”, or “target” vs. “non-target”, or some equivalent terminology) are being separated, and which remain in the reaction volume, and also to clarify which nucleic acids are being detected. 

	Claim 1 recites the limitations “pre-lysis separation” in l. 2 of the first “in [the] presence” clause, and “pre-lysis mechanical separation” in l. 2 of the second “in [the] presence” clause. mechanical separation” is intended to refer only to separation using a mechanical process, such as filtration, while “separation” is intended to refer only to a chemical process, such as nuclease treatment, or if “separation” is intended to refer to a genus of separation techniques, of which “mechanical” and “chemical” are each a sub-genus/species. For purposes of examination, each interpretation is considered.

	Claims 2-6, 17-20, 22-23, 25-31, 33-34, 36-40, 42-46, 48-51 and 53 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness issues of claim 1.

	Claims 17-18 each recite the limitation “a second accessible threshold of [susceptibility/resistance]”. The meaning of “second accessible threshold” is unclear, as none of claims 17-18, or claims 1, 3 and 6, from which claims 17-18 depend, recites a “first accessible threshold”. Therefore, since there is no context for “second” threshold, the meaning of the claim is unclear.
	Claims 19-20, 22-23 and 25-27 depend directly or indirectly from claim 17, and consequently incorporate the indefiniteness issues of claim 17.

	Claim 20 recites a series of six ranges (“the nucleic acid concentration ratio is more than 2 or less than 0.5; more than 3 or less than 0.33 …”), and appears to require all six of them simultaneously (there is no “or” between the last two ranges recited). Consequently, the group of claim limitations related to the nucleic acid concentration ratio is unclear.
	Claim 22 depends from claim 20, and consequently incorporates the indefiniteness issue of claim 20.

	The Office suggests amending claim 20 to put the six ranges in a Markush group, or other language that indicates that the ranges are alternatives.
	
	Claims 23, 31 and 34 recite ranges in the same format as the ranges in claim 20, and are rejected for the same reason.
Claim 25 depends from claim 23, and consequently incorporates the indefiniteness issue of claim 23.
Claim 33 depends from claim 31, and consequently incorporates the indefiniteness issue of claim 20.	
Claim 36 depends from claim 34, and consequently incorporates the indefiniteness issue of claim 34.

Lack of Antecedent Basis Rejections

Claim 4 recites the limitation "the isolate or specimen" in l. 2 of the “detecting” clause.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 1 nor claim 3, from which claim 4 depends, recite an “isolate or specimen”.

Claim 40 recites the limitation “obtaining nucleic acid concentration value ratio” in l. 2. 
There is an article missing (i.e., “a” or “the”) before “nucleic acid”, and therefore it is not clear if the ratio limitation is intended to refer back to a calculation performed in claim 1, or if it is intended to refer to a new calculation in claim 40. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim 48 recites the limitation “the sample probe” in ll. 1-2. Claim 1, from which claim 
48 depends, does not recite a “sample probe”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim 

Claim 6 recites the limitation “wherein the nucleic acid concentration ratio is indicative of resistance or susceptibility of the microorganism to the antibiotic”. Claim 6 depends directly from claim 3, which requires calculating a ratio of antibiotic-treated nucleic acid to a reference nucleic acid value, e.g., an untreated control. It is not clear that there is any situation where the claim 3 ratio would not indicate antibiotic resistance or susceptibility. Consequently, claim 6 does not further limit claim 3, from which it depends, and is in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2, 48-51 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talebpour1 (US Patent App. Pub. No. 2016/0138072).

Regarding independent claim 1, Talebpour teaches …
A method to detect a nucleic acid of a microorganism in a sample including the microorganism, the method comprising (para. 5: “methods … for … detection of RNA, … from microbial cells after exposure to antibiotics … aliquots are obtained from a sample, one of which contains a selected antibiotic … are incubated under conditions suitable for microbial growth”);
contacting the sample with an antibiotic to provide an antibiotic treated sample (para. 
5: “aliquots are obtained from a sample, one of which contains a selected antibiotic … are incubated under conditions suitable for microbial growth”);
quantitatively detecting in the antibiotic treated sample a nucleic acid of the 
microorganism (para. 5: “the microbial cells are … lysed, and the lysate is subjected to reverse transcription and amplification [to] infer the effect of the selected antibiotic on the microbial cells”; para. 136: “determination of the susceptibility level of microbial cells to an antibiotic based on the transcriptional status (e.g., the quantity or concentration) of a target mRNA”; para. 190: “real time fluorescence signal”); 
the detecting performed in the presence of a lysis treatment of the antibiotic treated sample targeting the microorganism, the lysis treatment following pre-lysis mechanical separation of the microorganism from the nucleic acid in the antibiotic treated sample (para. 
to obtain a detected antibiotic treated nucleic acid concentration value of the microorganism in the antibiotic treated sample (para. 136: “determination of the susceptibility level of microbial cells to an antibiotic based on the transcriptional status (e.g., the quantity or concentration) of a target mRNA”; para. 190: “real time fluorescence signal”).

Regarding dependent claim 2, Talebpour teaches wherein the method further comprises after the contacting and before the detecting: performing an enhancing treatment of the antibiotic treated sample. Specifically, Talebpour teaches that sample can be mixed with a lysis reagent comprising, in part, Triton X-100 (a detergent), and that such a reagent can be added to the sample “to achieve a dilution of antibiotics that were present in the sample” (para. 119). Thus, the detergent is added after the antibody contacting step, and before the detecting step. In addition, the instant specification provides several definitions and examples of an “enhancing treatment”, including the addition of a detergent (e.g., paras. 36, 646). 




Regarding dependent claims 49 and 50, Talebpour additionally teaches wherein the antibiotic is a beta-lactam (claim 49) or wherein the antibiotic is carbapenem (claim 50) (Fig. 5, ertapenem and ampicillin). The instant specification teaches that ertapenem and ampicillin are beta-lactam antibiotics, and that ertapenem is a carbapenem antibiotic (para. 70).

Regarding dependent claim 51, Talebpour additionally teaches wherein the contacting results in the antibiotics disrupting a cell envelope of the microorganism (para. 105: “the separation of the microbial cells from the primary aliquot may be effective in removing RNA that has entered the liquid phase of the primary aliquot due to the degradation of the cell wall … caused by … antibiotics”).

Regarding dependent claim 53, Talebpour additionally teaches wherein the microorganism belongs to the family Enterobacteriaceae. Specifically, Talebpour teaches E. coli (Example 4), which the instant specific identifies as an Enterobacteriaceae (para. 78).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Talebpour2 (US Patent App. Pub. No. 2016/0138072).

Regarding dependent claim 3, Talebpour additionally suggests wherein the method further comprises detecting a nucleic acid quantity ratio in the sample by comparing the detected treated nucleic acid quantity value with a detected reference nucleic acid quantity 
While Talebpour does not teach detecting specifically a concentration ratio, it would have been an obvious matter of design choice as to which specific measure to use in a calculation. Talebpour specifically teaches measuring the concentration in a test and reference sample and using those measurements to make an assessment concerning antibiotic resistance/susceptibility (para. 136), and thus the ordinary artisan would be able to use those concentration measurements in downstream analysis. In addition, since Talebpour teaches using quantity measurements or concentration measurements (para. 136), and a quantity ratio (Example 4), the ordinary artisan would have recognized that a concentration ratio could have been substituted for the quantity ratio disclosed in Example 4. Further, the ordinary artisan would have had a reasonable expectation of success since real-time PCR, as described in Example 4, can be used to measure quantity or concentration. 

Regarding dependent claim 4, Talebpour additionally teaches wherein the reference nucleic acid concentration value of the nucleic acid concentration parameter is a control nucleic 

	Regarding dependent claim 6, Talebpour additionally teaches wherein the nucleic acid quantity ratio is indicative of the susceptibility of the microorganism to the antibiotic (para. 191; Fig. 11).
While Talebpour does not teach detecting specifically a concentration ratio, it would have been an obvious matter of design choice as to which specific measure to use in a calculation. Talebpour specifically teaches measuring the concentration (para. 136), and thus would be able to use those concentration measurements in downstream analysis.

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the method of Talebpour with determining a concentration ratio. The ordinary artisan would have been motivated to do so to customize an assay as needed, as choosing particular calculations to perform is an obvious matter of design choice. The ordinary artisan would have an expectation of success as performing various types of data analysis, such as calculating ratios, is well-known in the art.

	In view of the foregoing, claims 3-4 and 6 are prima facie obvious over Talebpour.

Claims 5, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Talebpour3 (US Patent App. Pub. No. 2016/0138072) as applied to claims 1 and 3 above, and further in view of Heera (Efficient extraction of small and large RNAs in bacteria for excellent total RNA sequencing and comprehensive transcriptome, BMC Res Notes, 8:754, pp. 1-11, 2015).

Regarding dependent claim 5, Talebpour and Heera suggest wherein the reference 
nucleic acid concentration value is a total nucleic acid concentration value obtained by detecting the total nucleic acid concentration of the microorganism in a control sample of an isolate or specimen comprising the microorganism and either treated or not treated with the antibiotic, to provide the total nucleic acid concentration value for the nucleic acid of the microorganism. Specifically, Talebpour teaches or suggests measuring various parameters (e.g., quantity and concentration) of nucleic acids produced under various conditions in antibiotic susceptibility testing assays (see discussion of, and art citations for, claims 1 and 6 above; Talebpour, e.g., paras. 136 and Example 4), including the use of control samples that are not treated with antibiotics (para. 190). Talebpour does not teach detecting the specific parameter of the total nucleic acid concentration. However, measuring such a parameter is known in the art. For example, Heera is directed to nucleic acid extraction methods for use in transcriptome 

Prior to the effective filing date of the claimed invention, it would have been prima facie 
obvious to modify the method of Talebpour with the determination of the RNA concentration, as taught by Heera. The ordinary artisan would have been motivated to do so to customize an assay as needed, as choosing particular parameters to measure and calculations to perform is an obvious matter of design choice. The ordinary artisan would have an expectation of success as performing various types of data analysis, such as calculating ratios, is well-known in the art.

Regarding claims 40 and 42, Talebpour teaches obtaining nucleic acid concentration values (para. 136), and Heera teaches performing RNA-seq and determining values based on the sequence data (p. 2, left col., para. 2), as recited in claims 40 and 42. In addition, Talebpour suggests calculating a concentration value ratio (see above, regarding claim 3), as recited in claim 40.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the method of Talebpour with the RNA-seq of Heera. Talebpour teaches the need for accurate clinical microbiology methods for antibiotic susceptibility testing. Heera teaches that RNA-seq is a highly accurate method of determining RNA expression levels. Therefore, the ordinary artisan would have been motivated to incorporate the Heera RNA-seq 

In view of the foregoing, claims 5, 40 and 42 are prima facie obvious over Talebpour in view of Heera.


Claims 17-19, 26, 28-30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Talebpour4 (US Patent App. Pub. No. 2016/0138072) as applied to claims 1, 3 and 6 above, and further in view of Caraguel (Selection of a cutoff value for real-time polymerase chain reaction results to fit a diagnostic purpose: analytical and epidemiologic approaches, J Vet Diagn Invest, 23, 2-14, 2011).

Regarding dependent claims 17-18, Talebpour and Caraguel suggests further 
establishing susceptibility/resistance of the microorganism to the antibiotic when the nucleic acid concentration ratio is above/below an accessible threshold of susceptibility/resistance. Specifically, Talebpour teaches or suggests measuring various parameters (e.g., quantity and concentration) of nucleic acids produced under various conditions in antibiotic susceptibility testing assays (see discussion of, and art citations for, claims 1 and 6 above; Talebpour, e.g., paras. 136 and Example 4). Talebpour does not teach establishing thresholds and then 

Regarding dependent claims 28-29, Talebpour and Caraguel suggests further 
establishing susceptibility/resistance of the microorganism to the antibiotic when the nucleic acid concentration ratio is below/above an inaccessible threshold of susceptibility/resistance. Specifically, Talebpour teaches or suggests measuring various parameters (e.g., quantity and concentration) of nucleic acids produced under various conditions in antibiotic susceptibility testing assays (see discussion of, and art citations for, claims 1 and 6 above; Talebpour, e.g., paras. 136 and Example 4). Talebpour does not teach establishing thresholds and then categorizing microorganisms based on those thresholds. However, such data analysis techniques are known in the art. For example, Caraguel teaches evidence-based strategies to select threshold cutoffs for real-time PCR used for diagnostic purposes to detect various pathogens (e.g., abstract, p. 2, left col., para. 1). Caraguel also teaches an embodiment where RNA of a pathogen was detected with a TaqMan assay. The data from the assay was used to identify a threshold and then categorize samples as being free (or not) of infection (Illustrations with an application, p. 10, left col., et seq.).

Prior to the effective filing date of the claimed invention, it would have been prima facie 
obvious to modify the method of Talebpour with the Caraguel data analysis, including the threshold determination and categorization. The ordinary artisan would have been motivated to do so to customize an assay as needed, as choosing particular calculations to perform is an obvious matter of design choice. In addition, Talebpour teaches the need for rapid determination and categorization of a microorganism as to antibiotic susceptibility (e.g., para. 4) and the Caraguel data analysis would improve the accuracy of that categorization process (as opposed to, e.g., arbitrarily determining threshold cutoffs). The ordinary artisan would have an expectation of success as performing various types of data analysis, such as calculating ratios, is well-known in the art.
	
	Regarding dependent claims 19 and 30, Talebpour additionally teaches wherein the reference nucleic acid is a control nucleic acid (para. 92). Talebpour does not specifically teach wherein the nucleic acid concentration ratio is more than 2 or less than 0.5. However, it would have been obvious to the ordinary artisan to try various concentration ratios in order to customize the assay as needed through routine optimization, in that Talebpour teaches interpreting real-time PCR data to determine a microorganism’s susceptibility to an antibiotic, while Caraguel teaches methods of determining appropriate thresholds for making such interpretations. The ordinary artisan would have had an expectation of success as Caraguel teaches that such determinations are routine in the art.

claims 26 and 38, Talebpour additionally teaches filtering (claim 26) or mechanically separating (claim 38) the nucleic acid from the microorganism in the antibiotic treated sample (paras. 103, 105).

In view of the foregoing, claims 17-19, 26, 28-30 and 38 are prima facie obvious over Talebpour in view of Caraguel.

Claims 27, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Talebpour5 (US Patent App. Pub. No. 2016/0138072) in view of Caraguel (Selection of a cutoff value for real-time polymerase chain reaction results to fit a diagnostic purpose: analytical and epidemiologic approaches, J Vet Diagn Invest, 23, 2-14, 2011) as applied to claims 1, 3, 6, 17 and 29 above, and further in view of Hasan (Depletion of Human DNA in Spiked Clinical Specimens for Improvement of Sensitivity of Pathogen Detection by Next-Generation Sequencing, J Clin Microbiol, 54(4): 919-927, 2016).

Regarding dependent claim 37, Hasan additionally teaches wherein the pre-lysis separation comprises contacting the sample with a nuclease to digest accessible nucleic acid thus separating the nucleic acid from the microorganism in the antibiotic treated sample (p. 920, Specimen processing).

claims 27 and 39, Hasan additionally teaches extracting the nucleic acid from the sample before detecting (p. 920, DNA extraction and PCR), as recited in claims 27 and 39, and teaches that this extraction step additionally occurs after the lysis treatment (p. 920, Specimen processing; p. 920, DNA extraction and PCR), as recited in claim 39.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the method of Talebpour plus Caraguel, discussed above, with the Hasan nuclease digestion and extraction steps. Talebpour teaches the need for accurate and rapid clinical microbiology methods for antibiotic susceptibility testing (paras. 4, 127). Hasan teaches that the accuracy of such assays can be improved by modifying the amounts of non-target nucleic acid or target nucleic acid in the reaction volume, for example, by removing or enriching various fractions of the nucleic acid (abstract). Therefore, the ordinary artisan would have been motivated to incorporate the Hasan nuclease digestion into the Talebpour method in order to deplete non-target nucleic acid, or to incorporate the Hasan lysis and extraction of the target nucleic acid, in order to increase the accuracy of the Talebpour method. The ordinary artisan would have had an expectation of success as Talebpour does not limit how the various nucleic acid fractions can be processed, and because such techniques are well-known in the art.

In view of the foregoing, claims 27, 37 and 39 are prima facie obvious over Talebpour in view of Caraguel, and further in view of Hasan.

Claims 20, 22-23, 25, 31, 33-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Talebpour6 (US Patent App. Pub. No. 2016/0138072) in view of Caraguel (Selection of a cutoff value for real-time polymerase chain reaction results to fit a diagnostic purpose: analytical and epidemiologic approaches, J Vet Diagn Invest, 23, 2-14, 2011) as applied to claims 1, 3, 6, 17, 19, 28 and 30 above, and further in view of Bhattacharyya (Rapid Phenotypic Antibiotic Susceptibility Testing through RNA Detection, Open Form Infections Diseases, 4(1): p. S33, October 4, 2017).

Regarding claims 20, 23, 31 and 34, the combination of Talebpour, Caraguel and Bhattacharyya suggest the recited contacting times and concentration ratios. Specifically, it would have been obvious to the ordinary artisan to try various concentration ratios in order to customize the assay as needed through routine optimization, in that Talebpour teaches interpreting real-time PCR data to determine a microorganism’s susceptibility to an antibiotic, while Caraguel teaches methods of determining appropriate thresholds for making such interpretations. The ordinary artisan would have had an expectation of success as Caraguel teaches that such determinations are routine in the art.
In addition, Talebpour teaches the need for rapid clinical microbiology methods for antibiotic susceptibility testing, and teaches, e.g., 2 hour incubation times (para. 190). Bhattacharyya teaches that antibiotic susceptibility testing can be completed with short antibiotic incubation times, including for 10 and 30 minutes. Therefore, the ordinary artisan would have been motivated to try the shorter Bhattacharyya incubation times in the Talebpour 

Regarding dependent claims 22, 25, 33 and 36, Talebpour additionally teaches wherein the nucleic acid is RNA (para. 102).

In view of the foregoing, claims 20, 22-23, 25, 31, 33-34 and 36 are prima facie obvious over Talebpour 

Claim 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Talebpour7 (US Patent App. Pub. No. 2016/0138072), as applied to claim 1 above, in view of Bhattacharyya (Rapid Phenotypic Antibiotic Susceptibility Testing through RNA Detection, Open Form Infections Diseases, 4(1): p. S33, October 4, 2017).


Regarding dependent claim 45, Bhattacharyya teaches wherein the contacting the sample with an antibiotics is performed for up to 30 minutes (p. S33, Methods).
43-44 and 46, Battacharyya teaches incubation times of 10, 30 or 60 minutes (p. S33, Methods). The ranges of contacting times in claims 43-44 and 46 each read on one or more of these recited times.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the method of Talebpour with the incubation times of Bhattacharyya. Talebpour teaches the need for rapid clinical microbiology methods for antibiotic susceptibility testing, and teaches, e.g., 2 hour incubation times (para. 190). Bhattacharyya teaches that antibiotic susceptibility testing can be completed with shorter antibiotic incubation times, including for 10, 30 and 60 minutes. Therefore, the ordinary artisan would have been motivated to try the shorter Bhattacharyya incubation times in the Talebpour method, in order to increase the speed and throughput of the Talebpour method, as Talebpour specifically teaches that assays that can quickly identify organisms, and, consequently appropriate antibiotic treatments, are needed in the art (e.g., para. 4). The ordinary artisan would have had an expectation of success as Talebpour does not limit the antibody incubation times, and because Bhattacharyya teaches that they were able to detect antibiotic susceptibility with short incubation times.

	In view of the foregoing, claims 43-46 are prima facie obvious over Talebpour in view of Bhattacharyya.



Conclusion
Claims 1-6, 17-20, 22-23, 25-31, 33-34, 36-40, 42-46, 48-51 and 53 are being examined, and are rejected. Claims 1-4, 6, 17-18, 20, 26-29, 31, 33, 36-39 and 48 are objected to. Claims 7-16, 21, 24, 32, 35, 41, 47, 52 and 54-57 are withdrawn. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Talebpour was cited in the Information Disclosure Statement submitted July 20, 2021.
        2 Talebpour was cited in the Information Disclosure Statement submitted July 20, 2021.
        3 Talebpour was cited in the Information Disclosure Statement submitted July 20, 2021.
        4 Talebpour was cited in the Information Disclosure Statement submitted July 20, 2021.
        5 Talebpour was cited in the Information Disclosure Statement submitted July 20, 2021.
        6 Talebpour was cited in the Information Disclosure Statement submitted July 20, 2021.
        7 Talebpour was cited in the Information Disclosure Statement submitted July 20, 2021.